Case 1:20-cv-01449-SDG Document 4-21 Filed 04/03/20 Page 1 of 7



                         EXHIBIT 20
        Case 1:20-cv-01449-SDG Document 4-21 Filed 04/03/20 Page 2 of 7




                          DECLARATION OF PETER OWUSU

I, Peter Owusu, hereby declare under the penalty of perjury pursuant to 28 U.S.C. §

1746:

   1. I am at least 18 years of age and am competent to sign this declaration. I

        make this declaration based on my personal knowledge except where I have

        indicated otherwise. If called as a witness, I could and would testify

        competently and truthfully to these matters.

   2. I was born in Ghana on August 22, 1979. I am 40 years old.

   3. I am currently detained at Stewart Detention Center in Lumpkin, Georgia. I

        have been detained here since approximately January 24, 2020.

   4. I am seeking asylum, withholding of removal and protection under the

        Torture Convention due to the persecution I experienced in my home

        country.

   5. I have difficulty breathing, due to a stab wound I suffered prior to fleeing my

        country. At the last place I was detained, I was taken for an X-ray and given

        a breathing machine, but I haven’t been able to access it at Stewart. I need

        the machine for my lungs, because I find it difficult to breathe, especially at

        night and when the temperature in the room is low. My difficulty breathing

        has affected my ability to sleep; as a result, I can often only sleep for a few

        hours at night.
                                            1
    Case 1:20-cv-01449-SDG Document 4-21 Filed 04/03/20 Page 3 of 7




6. Due to the wound I sustained, I also have other complications, including the

   stitches not being properly healed, ongoing stomach pain, problems with

   digestion, feelings of dizziness and headaches. My heart races when I lift

   something heavy and my heart beats so fast I cannot run.

7. I have spoken with the medical staff at Stewart about these issues and have

   asked to see a doctor but I haven’t yet been able to see one and I have just

   been told to take a painkiller. I am very afraid of this virus and of becoming

   sick from it, especially given my ongoing health issues, including with

   breathing and my heart racing.

8. The living conditions at Stewart also make me very afraid of this virus,

   especially since I have heard people coughing in the room where I sleep.

   There are over 60 people in bunk beds where I sleep, and the beds are so

   close together that we can easily reach out and touch each other. There is

   someone sleeping above me and it is not possible to maintain distance

   between us.

9. The eating conditions are similarly cramped. We sit four at a table and are so

   close to each other, it is impossible to stay more than six feet away from

   another person. There are also more people coming to the facility each day.

10. My work in the detention center preparing food in the kitchen also puts me

   at risk, since there are 38-40 people working at each shift and the quarters in


                                      2
    Case 1:20-cv-01449-SDG Document 4-21 Filed 04/03/20 Page 4 of 7




   the kitchen are cramped. Despite the virus, nothing has changed in terms of

   the sleeping, eating or work conditions. We are still all sleeping, eating and

   working very close to one another, which makes me very afraid for my

   health and safety.

11. In addition, I haven’t seen any increase in medical staffing or screening,

   despite the virus, and while some guards have protective gear, others do not.

   Although the medical staff know about my health concerns, I haven’t been

   able to see a doctor and I haven’t been evaluated to determine whether any

   special steps are needed to protect me from the illness. I used to try to spend

   time outside, since that seemed to help a little with my breathing condition,

   but since the virus, I have not been able to go outside since they have

   stopped allowing that. I am scared for my life because of this virus and the

   conditions here at Stewart.

12. If I am released from detention, I would live with my uncle in Houston, TX.

   I talk to him regularly and he has offered to take me in. There is room for me

   there to socially distance and isolate myself from others.

13. I will comply with any applicable conditions of release including attending

   check-ins and immigration court hearings.




                                       3
          Case 1:20-cv-01449-SDG Document 4-21 Filed 04/03/20 Page 5 of 7




   14. I have authorized my attorney to sign on my behalf given the difficulty of

      arranging visitation and travel in light of the current COVID-19 pandemic. If

      required to do so, I will provide a signature when I am able to do so.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 2, 2020 at Watertown, Massachusetts.




      ______________________________________

      Sabrineh Ardalan on behalf of Peter Owusu

      .




                                          4
       Case 1:20-cv-01449-SDG Document 4-21 Filed 04/03/20 Page 6 of 7




                         ATTORNEY DECLARATION

I, Sabrineh Ardalan, declare the following under penalty of perjury pursuant to 28

U.S.C. § 1746 as follows:

   1. My name is Sabrineh Ardalan. I am a licensed attorney in good standing in

      the state of New York.

   2. I represent the declarant, Peter Owusu, in his immigration matters. Out of

      necessity in light of the COVID-19 pandemic, I signed Peter Owusu’s

      declaration on his behalf and with his express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies are

      prioritized to hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Center for Disease Control and Protection

      (CDC) issued statements warning that individuals are at a higher risk of

      infection when traveling. Because I live in Massachusetts, visiting

      Lumpkin, Georgia would require air travel.



                                          5
       Case 1:20-cv-01449-SDG Document 4-21 Filed 04/03/20 Page 7 of 7




   5. In light of the above, to protect public health, I am not able to travel to

      Lumpkin, Georgia, to obtain my client’s signature.

   6. I spoke with Peter Owusu via video-teleconferencing and he has confirmed

      the accuracy of the information in his declaration. Peter Owusu has

      confirmed that I can sign on his behalf, as reflected in his declaration.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 2, 2020 at Watertown, Massachusetts.




      ______________________________________

      Sabrineh Ardalan, Esq.
      Attorney for Peter Owusu
      Harvard Immigration and Refugee Clinical Program
      T. 617.384.7504
      sardalan@law.harvard.edu




                                           6
